Exhibit 10.2


2005 LONG-TERM INCENTIVE PLAN
2005 RESTRICTED STOCK UNIT AWARD AGREEMENT


  United States Cellular Corporation, a Delaware corporation (the “Company”),
hereby grants to John E. Rooney (the “Employee”) as of March 31, 2005 (the
“Grant Date”), pursuant to the provisions of the United States Cellular
Corporation 2005 Long-Term Incentive Plan (the “Plan”), a Restricted Stock Unit
Award (the “Award”) with respect to        shares of Stock, upon and subject to
the restrictions, terms and conditions set forth below. Capitalized terms not
defined herein shall have the meanings specified in the Plan.






1. AWARD SUBJECT TO ACCEPTANCE OF AWARD AGREEMENT

 The Award shall become null and void unless the Employee accepts this Award
Agreement by executing it in the space  provided at the end hereof and returning
it to the Company.



2. RESTRICTION PERIOD AND FORFEITURE

  (a) In General. Except as otherwise provided in this Award Agreement, the
restrictions on the Award shall terminate in their entirety on October 10, 2006,
provided that the Employee remains continuously employed by or of service to the
Employers and Affiliates until such date.


  (b) Retirement at or after Attainment of Age 65, Disability or Death. If the
Employee’s employment by or service to the Employers and Affiliates terminates
prior to October 10, 2006 by reason of retirement at or after attainment of age
65, Disability or death, the restrictions on the Award shall terminate in their
entirety upon such termination of employment or service.


  (c) Other Termination of Employment or Service. If the Employee’s employment
by or service to the Employers and Affiliates terminates prior to October 10,
2006 for any reason other than retirement at or after attainment of age 65,
Disability or death, the Award shall be forfeited and shall be canceled by the
Company.


  (d) Forfeiture of Award upon Competition or Misappropriation of Confidential
Information. Notwithstanding any other provision herein, if the Employee (i)
enters into competition with an Employer or other Affiliate or (ii)
misappropriates confidential information of an Employer or other Affiliate, as
determined by the Committee or the Company in its sole discretion, then the
Award shall be forfeited and shall be canceled by the Company. For purposes of
the preceding sentence, the Employee shall be treated as entering into
competition with an Employer or other Affiliate if the Employee (i) directly or
indirectly, individually or in conjunction with any person, firm or corporation,
has contact with any customer of an Employer or other Affiliate or any
prospective customer which has been contacted or solicited by or on behalf of an
Employer or other Affiliate for the purpose of soliciting or selling to such
customer or prospective customer any product or service, except to the extent
such contact is made on behalf of an Employer or other Affiliate or (ii)
otherwise competes with an Employer or other Affiliate in any manner or
otherwise engages in the business of an Employer or other Affiliate. The
Employee shall be treated as misappropriating confidential information of an
Employer or other Affiliate if the Employee (i) uses confidential information
(as described below) for the benefit of anyone other than an Employer or such
Affiliate, as the case may be, or discloses the confidential information to
anyone not authorized by an Employer or such Affiliate, as the case may be, to
receive such information, (ii) upon termination of employment or service, makes
any summaries of, takes any notes with respect to or memorizes or takes any
confidential information or reproductions thereof from the facilities of an
Employer or other Affiliate or (iii) upon termination of employment or service
or upon the request of an Employer or other Affiliate, fails to return all
confidential information then in the Employee’s possession. “Confidential
information”


--------------------------------------------------------------------------------

  shall mean any confidential and proprietary drawings, reports, sales and
training manuals, customer lists, computer programs and other material embodying
trade secrets or confidential technical, business, or financial information of
an Employer or other Affiliate.



3. CHANGE IN CONTROL

  (a)  (1) Notwithstanding any provision in the Plan or in this Award Agreement,
in the event of a Change in Control, the Board may, but shall not be required
to, make such adjustments to the Award as it deems appropriate, including,
without limitation, (i) causing the restrictions on the Award to immediately
terminate or (ii) electing that the Award be surrendered to the Company by the
holder thereof, that the Award be immediately canceled by the Company and that
the holder of the Award receive, within a specified period of time from the
occurrence of the Change in Control, a cash payment from the Company in an
amount equal to the number of shares of Stock then subject to the Award,
multiplied by the greater of (x) the highest per share price offered to
stockholders of the Company in any transaction whereby the Change in Control
takes place or (y) the Fair Market Value of a share of Stock on the date of the
occurrence of the Change in Control.


      (2)  In the event of a Change in Control pursuant to Section (b)(3) or (4)
below in connection with which the holders of Stock receive shares of common
stock that are registered under Section 12 of the Exchange Act, the Board may,
but shall not be required to, substitute for each share of Stock available under
the Plan, whether or not then subject to an outstanding award, the number and
class of shares into which each outstanding share of Stock shall be converted
pursuant to such Change in Control.


(b)  For purposes of the Plan and this Award Agreement, a “Change in Control”
shall mean:


      (1)  the acquisition by any Person, including any “person” within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act, of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of 25% or more of the combined voting power of the then outstanding securities
of the Company entitled to vote generally on matters (without regard to the
election of directors) (the “Outstanding Voting Securities”), excluding,
however, the following: (i) any acquisition directly from the Company or an
Affiliate (excluding any acquisition resulting from the exercise of an exercise,
conversion or exchange privilege, unless the security being so exercised,
converted or exchanged was acquired directly from the Company or an Affiliate),
(ii) any acquisition by the Company or an Affiliate, (iii) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or an Affiliate, (iv) any acquisition by any corporation pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of subsection (3) of
this Section 3(b), or (v) any acquisition by the following persons: (A) LeRoy T.
Carlson or his spouse, (B) any child of LeRoy T. Carlson or the spouse of any
such child, (C) any grandchild of LeRoy T. Carlson, including any child adopted
by any child of LeRoy T. Carlson, or the spouse of any such grandchild, (D) the
estate of any of the persons described in clauses (A)-(C), (E) any trust or
similar arrangement (including any acquisition on behalf of such trust or
similar arrangement by the trustees or similar persons) provided that all of the
current beneficiaries of such trust or similar arrangement are persons described
in clauses (A)-(C) or their lineal descendants, or (F) the voting trust which
expires on June 30, 2035, or any successor to such voting trust, including the
trustees of such voting trust on behalf of such voting trust (all such persons,
collectively, the “Exempted Persons”);


      (2)  individuals who, as of February 22, 2005, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
subsequent to February 22, 2005, and whose election or nomination for election
by the Company’s stockholders was approved by the vote of at least a majority of
the directors then comprising the Incumbent Board, shall be deemed a member of
the Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual


--------------------------------------------------------------------------------

 

or threatened solicitation by a Person other than the Board for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors, or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board shall not be
deemed a member of the Incumbent Board;


      (3)  consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”), excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the individuals or entities who are the
beneficial owners of the Outstanding Voting Securities immediately prior to such
Corporate Transaction will beneficially own, directly or indirectly, more than
50% of the combined voting power of the outstanding securities of the
corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which as a result of such transaction owns, either
directly or indirectly, the Company or all or substantially all of the Company’s
assets) which are entitled to vote generally on matters (without regard to the
election of directors), in substantially the same proportions relative to each
other as the shares of Outstanding Voting Securities are owned immediately prior
to such Corporate Transaction, (ii) no Person (other than the following Persons:
(v) the Company or an Affiliate, (w) any employee benefit plan (or related
trust) sponsored or maintained by the Company or an Affiliate, (x) the
corporation resulting from such Corporate Transaction, (y) the Exempted Persons,
and (z) any Person which beneficially owned, immediately prior to such Corporate
Transaction, directly or indirectly, 25% or more of the Outstanding Voting
Securities) will beneficially own, directly or indirectly, 25% or more of the
combined voting power of the outstanding securities of such corporation entitled
to vote generally on matters (without regard to the election of directors) and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or


      (4)  approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.



4. ADDITIONAL TERMS AND CONDITIONS OF AWARD

  4.1. Transferability of Award. The Award may not be transferred other than (i)
pursuant to a beneficiary designation effective on the Employee’s death or (ii)
by gift to a Permitted Transferee, after obtaining the consent of the Committee
to such gift, which may be given or withheld by the Committee in its sole
discretion. Except as permitted by the foregoing, the Award may not be sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) or be subject to execution,
attachment or similar process. Upon any attempt to so sell, transfer, assign,
pledge, hypothecate, encumber or otherwise dispose of the Award, the Award and
all rights hereunder shall immediately become null and void.


  By accepting the Award, the Employee agrees that if all beneficiaries
designated on a beneficiary designation form predecease the Employee or, in the
case of corporations, partnerships, trusts or other entities which are
designated beneficiaries, are terminated, dissolved, become insolvent or are
adjudicated bankrupt prior to the date of the Employee’s death, or if the
Employee fails to designate a beneficiary on a beneficiary designation form,
then the Employee hereby designates the following persons in the order set forth
herein as the Employee’s beneficiary or beneficiaries: (i) the Employee’s
spouse, if living, or if none, (ii) the Employee’s then living descendants, per
stirpes, or if none, (iii) the Employee’s estate.


  4.2. Investment Representation. The Employee hereby represents and covenants
that (a) any shares of Stock acquired upon the lapse of restrictions with
respect to the Award will be acquired for investment and not with a view to the
distribution thereof within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”), unless such acquisition has been registered
under the Securities Act and any


--------------------------------------------------------------------------------

  applicable state securities law; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, the Employee shall submit a written
statement, in a form satisfactory to the Company, to the effect that such
representation is true and correct as of the date of acquisition of any shares
hereunder or is true and correct as of the date of sale of any such shares, as
applicable. As a further condition precedent to the issuance or delivery to the
Employee of any shares subject to the Award, the Employee shall comply with all
regulations and requirements of any regulatory authority having control of or
supervision over the issuance or delivery of the shares and, in connection
therewith, shall execute any documents which the Committee shall in its sole
discretion deem necessary or advisable.


  4.3. Tax Withholding. (a) As a condition precedent to the issuance or delivery
of any shares of Stock subject to the Award, the Employee shall, upon request by
the Company, pay to the Company such amount as the Company may be required,
under all applicable federal, state, local or other laws or regulations, to
withhold and pay over as income or other withholding taxes (the “Required Tax
Payments”) with respect to the Award. If the Employee shall fail to advance the
Required Tax Payments after request by the Company, the Company may, in its
discretion, withhold whole shares of Stock which would otherwise be delivered to
the Employee pursuant to the Award, having an aggregate Fair Market Value
determined as of the date the obligation to withhold or pay taxes arises in
connection with the Award (the “Tax Date”) in an amount necessary to satisfy any
such obligation.


     (b) The Employee may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (1) a cash payment to the
Company, (2) delivery to the Company of whole shares of Stock the aggregate Fair
Market Value of which shall be determined as of the Tax Date, (3) authorizing
the Company to withhold whole shares of Stock which would otherwise be delivered
to the Employee pursuant to the Award the aggregate Fair Market Value of which
shall be determined as of the Tax Date or (4) any combination of (1), (2) and
(3). If the Employee is subject to section 16 of the Exchange Act, the Committee
may require that the method of satisfying such an obligation be in compliance
with section 16 of the Exchange Act and the rules and regulations thereunder.
Shares of Stock to be delivered or withheld may not have an aggregate Fair
Market Value in excess of the amount determined by applying the minimum
statutory withholding rate. Any fraction of a share of Stock which would be
required to pay the Required Tax Payments shall be disregarded and the remaining
amount due shall be paid in cash by the Employee. No shares of Stock shall be
delivered until the Required Tax Payments have been satisfied in full.


  4.4. Award Confers No Rights as a Stockholder. The Employee shall not be
entitled to any privileges of ownership with respect to the shares of Stock
subject to the Award unless and until the restrictions on the Award lapse and
the Employee becomes a stockholder of record with respect to such shares.


  4.5. Adjustment. In the event of any conversion, stock split, stock dividend,
recapitalization, reclassification, reorganization, merger, consolidation,
combination, exchange of shares, liquidation, spin-off or other similar change
in capitalization or event, or any distribution to holders of Stock other than a
regular cash dividend, the number and class of shares of Stock subject to the
Award shall be appropriately adjusted by the Committee. The decision of the
Committee regarding any such adjustment shall be final, binding and conclusive.
If any such adjustment would result in a fractional share being subject to the
Award, the Company shall pay the holder of the Award, in connection with the
first vesting of the Award in whole or in part occurring after such adjustment,
an amount in cash determined by multiplying (i) the fraction of such share
(rounded to the nearest hundredth) by (ii) the Fair Market Value on the vesting
date.


  4.6. Compliance with Applicable Law. The Award is subject to the condition
that if the listing, registration or qualification of the shares of Stock
subject to the Award upon any securities exchange or


--------------------------------------------------------------------------------

  under any law, the consent or approval of any governmental body or the taking
of any other action is necessary or desirable as a condition of, or in
connection with, the issuance or delivery of shares, such shares may not be
issued or delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.


--------------------------------------------------------------------------------

  4.7. Delivery of Certificates. As soon as practicable after the termination of
the restrictions on the Award, the Company shall, subject to Section 4.3,
deliver or cause to be delivered to the Employee one or more certificates
representing the number of shares of Stock subject to the Award. The Company may
require that the certificates evidencing shares of Stock delivered pursuant to
the Award bear a legend indicating that the sale, transfer or other disposition
thereof by the Employee is prohibited except in compliance with the Securities
Act of 1933, as amended, and the rules and regulations thereunder. The Company
shall pay all original issue or transfer taxes and all fees and expenses
incident to such delivery, except as otherwise provided in Section 4.3.


  4.8. Award Confers No Rights to Continued Employment or Service. In no event
shall the granting of the Award or the acceptance of this Award Agreement and
the Award by the Employee give or be deemed to give the Employee any right to
continued employment by or service with the Company or any of its subsidiaries
or affiliates.


  4.9.  Decisions of Committee. The Committee shall have the right to resolve
all questions which may arise in connection with the Award. Any interpretation,
determination or other action made or taken by the Committee regarding the Plan
or this Award Agreement shall be final, binding and conclusive.


  4.10. Company to Reserve Shares. The Company shall at all times prior to the
cancellation of the Award reserve and keep available, either in its treasury or
out of its authorized but unissued shares of Stock, the full number of shares
subject to the Award from time to time.


  4.11. Award Agreement Subject to the Plan. This Award Agreement is subject to
the provisions of the Plan, and shall be interpreted in accordance therewith.
The Plan shall be submitted to the stockholders of the Company for approval, and
in the event that the Plan is not approved by such stockholders, the Award shall
be null and void. The Employee hereby acknowledges receipt of a copy of the
Plan.



5. MISCELLANEOUS PROVISIONS

  5.1. Successors. This Award Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of the Employee or transfer of such Award, acquire any
rights hereunder.


  5.2. Notices. All notices, requests or other communications provided for in
this Award Agreement shall be made in writing either (a) by actual delivery to
the party entitled thereto, (b) by mailing in the United States mails to the
last known address of the party entitled thereto, via certified or registered
mail, postage prepaid and return receipt requested or (c) by telecopy with
confirmation of receipt. The notice, request or other communication shall be
deemed to be received in case of delivery, on the date of its actual receipt by
the party entitled thereto, in case of mailing by certified or registered mail,
five days following the date of such mailing and in the case of telecopy, on the
date of confirmation of receipt.


  5.3 Governing Law. The Award, this Award Agreement and all determinations made
and actions taken pursuant thereto, to the extent otherwise not governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without regard to
principles of conflicts of laws.


--------------------------------------------------------------------------------

  5.4. Counterparts. This Award Agreement may be executed in two counterparts
each of which shall be deemed an original and both of which together shall
constitute one and the same instrument.



UNITED STATES CELLULAR CORPORATION

By:    


--------------------------------------------------------------------------------

LeRoy T. Carlson, Jr.
Chairman

Accepted this ________day of
_____________, 20___.
_________________________________
Employee

--------------------------------------------------------------------------------


2005 LONG-TERM INCENTIVE PLAN
2005 RESTRICTED STOCK UNIT AWARD AGREEMENT


BENEFICIARY DESIGNATION FORM


You may designate a primary beneficiary and a secondary beneficiary. You can
name more than one person as a primary or secondary beneficiary. For example,
you may wish to name your spouse as primary beneficiary and your children as
secondary beneficiaries. Your secondary beneficiary(ies) will receive nothing if
any of your primary beneficiaries survive you. All primary beneficiaries will
share equally unless you indicate otherwise. The same rule applies for secondary
beneficiaries.

Designate Your Beneficiary(ies):

Primary Beneficiary(ies) (give name, address and relationship to you):
____________________________________________________________________

____________________________________________________________________

____________________________________________________________________

____________________________________________________________________



Secondary Beneficiary(ies) (give name, address and relationship to you):
____________________________________________________________________

____________________________________________________________________

____________________________________________________________________

____________________________________________________________________

I certify that my designation of beneficiary set forth above is my free act and
deed.

___________________________________
Name (please print) ___________________________________
Signature
  ___________________________________
Date

--------------------------------------------------------------------------------